Exhibit 10.2

 

YAHOO! INC.

 

STOCK OPTION AGREEMENT

 

1.                                       Grant of Option.  Yahoo! Inc., a
Delaware corporation (the “Company”), hereby grants to the Optionee named in the
Notice of Grant (the “Optionee”), an option (the “Option”) to purchase the total
number of shares of Common Stock (the “Shares”) set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”) subject to the terms, definitions and provisions of the 1995
Stock Plan, as amended (the “Plan”), adopted by the Company, which is
incorporated in this Agreement by reference.  In the event of a conflict between
the terms of the Plan and the terms of this Agreement, the terms of the Plan
shall govern.  Unless otherwise defined in this Agreement, the terms used in
this Agreement shall have the meanings defined in the Plan.

 

If designated as an Incentive Stock Option in the Notice of Grant, this Option
is intended to qualify as an “incentive stock option” as such term is defined in
Section 422 of the Code.

 

2.                                       Exercise of Option.  This Option shall
be exercisable during its term in accordance with the Exercise Schedule set
forth in the Notice of Grant (the “Exercise Schedule”) and with the provisions
of Sections 9 and 10 of the Plan as follows:

 

(i)                                     Right to Exercise.

 

(a)                                  This Option may not be exercised for a
fraction of a share.

 

(b)                                 In the event of the Optionee’s death,
disability or other termination of employment, the exercisability of the Option
is governed by Sections 6, 7 and 8 below, subject to the limitations contained
in Sections 2(i)(c) and (d).

 

(c)                                  In no event may this Option be exercised
after the date of expiration of the term of this Option as set forth in the
Notice of Grant.

 

(d)                                 If designated as an Incentive Stock Option
in the Notice of Grant, in the event that this Option becomes exercisable at a
time or times which, when this Option is aggregated with all other incentive
stock options granted to the Optionee by the Company or any Parent or
Subsidiary, would result in Shares having an aggregate fair market value
(determined for each Share as of the Date of Grant of the option covering such
Share) in excess of $100,000 becoming first available for purchase upon exercise
of one or more incentive stock options during any calendar year, the amount in
excess of $100,000 shall be treated as a Nonstatutory Stock Option, pursuant to
Section 5(b) of the Plan.

 

1

--------------------------------------------------------------------------------


 

(ii)                                  Method of Exercise.

 

(a)                                  This Option shall be exercisable by
delivering notice to the Company or a broker designated by the Company in such
form and through such delivery method as shall be acceptable to the Company
(including in the form attached as Exhibit A or such other form as may from time
to time be approved by the Administrator) or the designated broker, as
appropriate (the “Exercise Notice”).  The Exercise Notice shall specify the
election to exercise the Option and the number of Shares in respect of which the
Option is being exercised, shall include such other representations and
agreements as to the holder’s investment intent with respect to such shares of
Common Stock as may be required by the Company pursuant to the provisions of the
Plan and applicable law, and shall be accompanied by payment of the Exercise
Price.  This Option shall be deemed to be exercised upon receipt by the Company
or the designated broker of such notice accompanied by the Exercise Price.

 

(b)                                 As a condition to the exercise of this
Option, the Optionee agrees to make adequate provision for federal, state or
other tax withholding obligations, if any, which arise upon the exercise of the
Option or disposition of Shares, whether by withholding, direct payment to the
Company, or otherwise.

 

(c)                                  No Shares will be issued pursuant to the
exercise of an Option unless such issuance and such exercise shall comply with
all relevant provisions of law and the requirements of any Stock Exchange. 
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares.

 

3.                                       Continuance of Employment/Service
Required.  The Exercise Schedule requires continued employment or service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Option and the rights and benefits under this
Agreement.  Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Optionee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Sections 6, 7
and 8 below or under the Plan.

 

4.                                       Method of Payment.  Payment of the
Exercise Price shall be by any of, or a combination of, the following methods at
the election of the Optionee:  (i) cash; (ii) check; (iii) surrender of other
shares of Common Stock of the Company which (a) either have been owned by the
Optionee for more than six (6) months on the date of surrender or were not
acquired, directly or indirectly, from the Company, and (b) have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Shares as to which said Option shall be exercised; or (iv) delivery of a
properly executed Exercise Notice together with irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds
required to pay the exercise price; provided

 

2

--------------------------------------------------------------------------------


 

that the Administrator may from time to time limit the availability of any
non-cash payment alternative.

 

5.                                       Restrictions on Exercise.  This Option
may not be exercised until such time as the Plan has been approved by the
stockholders of the Company, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such shares would
constitute a violation of any applicable federal or state securities or other
law or regulation, including any rule under Part 207 of Title 12 of the Code of
Federal Regulations (“Regulation G”) as promulgated by the Federal Reserve
Board.  As a condition to the exercise of this Option, the Company may require
the Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation.

 

6.                                       Termination of Relationship.  In the
event of termination of the Optionee’s Continuous Status as an Employee or
Consultant, the Optionee may, to the extent otherwise so entitled at the date of
such termination (the “Termination Date”), exercise this Option during the
Termination Period set out in the Notice of Grant.  To the extent that the
Optionee was not entitled to exercise this Option at the date of such
termination, or if the Optionee does not exercise this Option within the time
specified in the Notice of Grant, the Option shall terminate.  Further, to the
extent allowed by applicable law, if the Optionee is indebted to the Company on
the date of termination, the Optionee’s right to exercise this Option shall be
suspended until such time as the Optionee satisfies in full any such
indebtedness.

 

7.                                       Disability of Optionee. 
Notwithstanding the provisions of Section 6 above, in the event of termination
of the Optionee’s Continuous Status as an Employee or Consultant as a result of
Total Disability, the Optionee may, but only within twelve (12) months from the
date of termination of employment (but in no event later than the date of
expiration of the term of this Option as set forth in Section 10 below),
exercise the Option to the extent otherwise so entitled at the date of such
termination.  To the extent that the Optionee was not entitled to exercise the
Option at the date of termination, or if the Optionee does not exercise such
Option (to the extent otherwise so entitled) within the time specified in this
Agreement, the Option shall terminate.

 

8.                                       Death of Optionee.  In the event of the
death of the Optionee:

 

(i)                                     during the term of this Option and while
an Employee or Consultant of the Company and having been in Continuous Status as
an Employee or Consultant since the date of grant of the Option, the Option may
be exercised, at any time within six (6) months following the date of death (but
in no event later than the date of expiration of the term of this Option as set
forth in Section 10 below), by the Optionee’s estate or by a person who acquired
the right to exercise the Option by bequest or inheritance, but only to the
extent of the right to exercise that would have accrued had the Optionee
continued living and remained in Continuous Status as an Employee or Consultant
six (6) months after the date of death, subject to the limitation contained in
Section 2(i)(d) above in the case of an Incentive Stock Option; or

 

3

--------------------------------------------------------------------------------


 

(ii)                                  within thirty (30) days after the
termination of the Optionee’s Continuous Status as an Employee or Consultant,
the Option may be exercised, at any time within six (6) months following the
date of death (but in no event later than the date of expiration of the term of
this Option as set forth in Section 10 below), by the Optionee’s estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but only to the extent of the right to exercise that had accrued at the date of
termination.

 

9.                                       Non-Transferability of Option.  This
Option may not be transferred in any manner otherwise than by will or by the
laws of descent or distribution.  The designation of a beneficiary does not
constitute a transfer.  This Option may be exercised during the lifetime of the
Optionee only by the Optionee.  The terms of this Option shall be binding upon
the executors, administrators, heirs, successors and assigns of the Optionee.

 

10.                                 Term of Option.  This Option may be
exercised only within the term set out in the Notice of Grant, and may be
exercised during such term only in accordance with the Plan and the terms of
this Option.

 

11.                                 No Additional Employment Rights.  The
Optionee understands and agrees that the vesting of Shares pursuant to the
Exercise Schedule is earned only by continuing as an Employee or Consultant at
the will of the Company (not through the act of being hired, being granted this
Option or acquiring Shares under this Agreement).  The Optionee further
acknowledges and agrees that nothing in this Agreement, nor in the Plan which is
incorporated in this Agreement by reference, shall confer upon the Optionee any
right with respect to continuation as an Employee or Consultant with the
Company, nor shall it interfere in any way with his or her right or the
Company’s right to terminate his or her employment or consulting relationship at
any time, with or without cause.

 

12.                                 Notice of Disqualifying Disposition of
Incentive Stock Option Shares.  If the Option granted to the Optionee in this
Agreement is an Incentive Stock Option, and if the Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the Incentive Stock Option on
or before the later of (a) the date two years after the Date of Grant, or
(b) the date one year after transfer of such Shares to the Optionee upon
exercise of the Incentive Stock Option, the Optionee shall notify the Company in
writing within thirty (30) days after the date of any such disposition.  The
Optionee agrees that the Optionee may be subject to the tax withholding
provisions of Section 13 below in connection with such sale or disposition of
such Shares.

 

13.                                 Tax Withholding.  The Optionee shall pay to
the Company promptly upon request, and in any event at the time the Optionee
recognizes taxable income in respect of the Option, an amount equal to the taxes
the Company determines it is required to withhold under applicable tax laws with
respect to the Option.  Such payment may be made by any of, or a combination of,
the following methods:  (i) cash or check; (ii) out of the Optionee’s current
compensation; (iii) surrender of other shares of Common Stock of the Company
which (a) either have been owned by the Optionee for more than six (6) months as
of the date of surrender or were not acquired, directly or indirectly, from the
Company, and (b) have a Fair Market Value on the date of surrender equal to the
amount required to be

 

4

--------------------------------------------------------------------------------


 

withheld; (iv) by electing to have the Company withhold from the Shares to be
issued upon exercise of the Option that number of Shares having a Fair Market
Value equal to the minimum statutory amount required to be withheld or
(v) delivery of a properly executed Exercise Notice together with irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds required to pay the amount required to be withheld; provided
that the Administrator may from time to time limit the availability of any
non-cash payment alternative.  For these purposes, the Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined (the “Tax Date”).

 

All elections by the Optionee to have Shares withheld to satisfy tax withholding
obligations shall be made in writing in a form acceptable to the Administrator
and shall be subject to the following restrictions:

 

(i)                                     the election must be made on or prior to
the applicable Tax Date;

 

(ii)                                  once made, the election shall be
irrevocable as to the particular Shares of the Option as to which the election
is made;

 

(iii)                               all elections shall be subject to the
consent or disapproval of the Administrator;

 

(iv)                              if the Optionee is subject to Section 16 of
the Exchange Act, the election must comply with the applicable provisions of
Rule 16b-3 promulgated under the Exchange Act and shall be subject to such
additional conditions or restrictions as may be required thereunder to qualify
for the maximum exemption from Section 16 of the Exchange Act with respect to
Plan transactions.

 

14                                    Notices.  Any and all notices,
designations, consents, offers, acceptances and any other communications
provided for herein shall be given in writing and shall be delivered either
personally or by registered or certified mail, postage prepaid, which shall be
addressed, in the case of the Company to both the Chief Financial Officer and
the General Counsel of the Company at the principal office of the Company and,
in the case of the Optionee, to the Optionee’s address appearing on the books of
the Company or to the Optionee’s residence or to such other address as may be
designated in writing by the Optionee.

 

15.                                 Bound by Plan.  By signing this Agreement,
the Optionee acknowledges that he/she has received a copy of the Plan and has
had an opportunity to review the Plan and agrees to be bound by all the terms
and provisions of the Plan.

 

16.                                 Successors.  The terms of this Agreement
shall be binding upon and inure to the benefit of the Company, its successors
and assigns, and of the Optionee and the beneficiaries, executors,
administrators, heirs and successors of the Optionee.

 

17.                                 Invalid Provision.  The invalidity or
unenforceability of any particular provision thereof shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision had been omitted.

 

5

--------------------------------------------------------------------------------


 

18                                    Entire Agreement.  This Agreement, the
Notice of Grant and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
therein and supersede all prior communications, representations and negotiations
in respect thereto.

 

19.                                 Governing Law.  This Agreement and the
rights of the Optionee hereunder shall be construed and determined in accordance
with the laws of the State of Delaware.

 

20.                                 Headings.  The headings of the Sections
hereof are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part, of this
Agreement.

 

21.                                 Signature.  This Agreement shall be deemed
executed by the Company and the Optionee upon execution by such parties of the
Notice of Grant attached to this Agreement.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE

 

To:                  Yahoo! Inc.
Attn:               Chief Financial Officer
Subject:          Notice of Intention to Exercise Stock Option

 

This is official notice that the undersigned (“Optionee”) intends to exercise
Optionee’s option to purchase                 shares of Yahoo! Inc. Common
Stock, under and pursuant to the Company’s 1995 Stock Plan, as amended, and the
Stock Option Agreement attached, as follows:

 

 

Number of Shares:

 

 

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

 

 

Date of Purchase:

 

 

 

 

 

 

 

Purchase Price:

 

 

 

 

 

 

 

Social Security No:

 

 

 

The shares should be issued as follows:

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Signed:

 

 

 

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------